Order filed July 30, 2013




                                            In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-13-00560-CV
                                     ____________

   ROWAN & SIBLINGS, INC. AND MAHER HUSSEINI AKA MAHER
                  KHALIL HUSSEINI, Appellants

                                             V.

                         TARA ENERGY, LLC, Appellee


              On Appeal from the County Civil Court at Law No. 3
                            Harris County, Texas
                       Trial Court Cause No. 1017116

                                       ORDER

      This is an appeal from a judgment signed April 29, 2013. Appellant filed a
notice of appeal on June 24, 2013. It appears from the partial clerk’s record that
appellants could be entitled to a restricted appeal, but their notice of appeal does
not comply with Texas Rule of Appellate Procedure 25.1(d)(7).

      Appellants are ordered to file an amended notice of appeal to reflect whether
they are entitled to a restricted appeal.
      The amended notice of appeal shall be filed on or before August 15, 2013.
If appellant does not comply with this order, the court will consider dismissal of
the appeal for want of jurisdiction. See Tex. R. App. P. 42.3.

                                       PER CURIAM